Order entered October 3, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01147-CV

                      BAYLOR HEALTH CARE SYSTEM, Appellant

                                               V.

                                  KAREN OLSON, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-00568

                                           ORDER
       We GRANT appellant’s September 30, 2014 opposed motion to extend time to file its

brief and ORDER the brief be filed no later than November 14, 2014. Because this is an

accelerated appeal, no further extensions will be granted absent exigent circumstances.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE